Campbell, C. J.,
delivered the opinion of the court.
The facts of this case distinguish it from Reynolds v. Supervisors, 59 Miss., 132. The pauper here was not in a condition to be removed to the poor-house without cruelty, and her condition was made known to the proper supervisor, who failed for months to examine into her claims to support, hut finally did, and then found her condition worse than he had expected, and such as to make it proper to have her cared for where she was, for which he arranged.
In this state of case, it was proper for the board of supervisors to allow what was right to the person who had cared for the pauper during the period claimed for. ' The judgment of the circuit court is in accordance with'this view, and it is

Affirmed.